

114 SRES 321 IS: Honoring the 70th anniversary of the founding of CARE. 
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 321IN THE SENATE OF THE UNITED STATESNovember 19, 2015Ms. Mikulski submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONHonoring the 70th anniversary of the founding of CARE. 
	
 Whereas CARE is one of the largest and most respected international development and emergency aid organizations in the world;
 Whereas CARE was officially founded on November 27, 1945, which is 70 years prior to the month of adoption of this resolution;
 Whereas the United States sent 100,000,000 CARE packages to Europe during World War II, which—
 (1)delivered canned meats, powdered milk, dried fruits, chocolate, and coffee to brave soldiers of the United States; and
 (2)each cost only $10 but provided 10 soldiers each 1 meal; Whereas President Harry Truman purchased the first CARE package;
 Whereas CARE was originally intended to be a temporary organization, but CARE— (1)continued as the need for global relief continued; and
 (2)grew into an international organization working in 87 countries;
 Whereas CARE— (1)has significantly broadened the scope of its relief work;
 (2)provides assistance in the wake of devastating natural disasters;
 (3)combats hunger; and (4)comes to the assistance of refugees, including refugees of the current refugee crisis in Syria;
 Whereas CARE also works— (1)to empower women and girls;
 (2)to reduce the incidence of child marriage; (3)to prevent and respond to gender-based violence; and
 (4)to promote gender equality internationally; and
 Whereas the words of President John F. Kennedy, that the work of CARE expresses America’s concern and friendship in a language that all peoples understand are still true today: Now, therefore, be it  That the Senate recognizes the 70th anniversary of the founding of CARE, which serves as a symbol of hope and humanity throughout the world.